43 N.Y.2d 686 (1977)
The People of the State of New York, Respondent,
v.
Loretta Lloyd, Appellant.
Court of Appeals of the State of New York.
Argued October 4, 1977.
Decided November 15, 1977.
Harry D. Hersh, James J. McDonough and Matthew Muraskin for appellant.
Denis Dillon, District Attorney (Judith K. Rubinstein and William C. Donnino of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*687MEMORANDUM.
Order affirmed. On the record here, the trial court did not abuse its discretion in denying defendant's application, made at the commencement of the trial, for disclosure of the identities of the two informers (People v Pena, 37 N.Y.2d 642; see, also, People v Lee, 39 N.Y.2d 388; People v Colon, 39 N.Y.2d 872; People v Goggins, 34 N.Y.2d 163, cert den 419 US 1012).
Order affirmed in a memorandum.